DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3 September 2020.  These drawings are accepted.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,960,497 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s patented claims include the various provisions of the instant application claims.  Patented claim 16 includes a method of making  a welding filler material that includes steps of providing the precursor composition and consolidating it, corresponding to instant claim 1.  Patented claim 24 includes a step of welding using the filler material.  The welding step would meet the required melting and solidifying limitations.  The welding process of the prior patent renders instant claims obvious, as the combination of the claimed elements in the prescribed way in the patent claims would have been an obvious matter to the skilled artisan.  
Other features of instant dependent claims are likewise found in various patented claims, such as the powder of claim 2 (patented claim 1), the ingot of claim 3 (patented claim 18), the element of claim 4 (patent claim 2 and 22), etc. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,434,546 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s patented claims include the various provisions of the instant application claims.  Patented claim 1 includes a method of making  a metal matrix nanocomposite that includes steps of providing a consolidated ingot, corresponding to the ingot structure found in step b of instant claim 1.  While there is no consolidation step claim, the structure of the consolidated ingot comprising the composite particles is the same as that resulting from step b.  From the provision of the consolidated ingot comprising the powder material, the steps of providing the powder itself and the step of consolidating the powder to make the consolidated ingot would have been obvious to the skilled artisan. 
Other features of instant dependent claims are likewise found in various patented claims, such as the powder of claim 2 (patented claim 1), the ingot of claim 3 (patented claim 1), the element of claim 4 (patent claim 2), etc. 

Allowable Subject Matter
No claims are allowable.  No rejections are made over the prior art.

The prior art does not teach or fairly suggest the claimed method including discrete steps (a) thru (d) of consolidating a nanocomposite powder to an ingot, melting the ingot and segregation taking place, then solidifying the melt to yield gradient concentration of particles.  
Cao et al., Sci. Adv. 2019;5: eaaw2398 23 August 2019 teaches a similar process, but it is not considered to be prior art under 35 USC 102.  
US 2013/0152739 (cited by applicant) is considered exemplary of prior art metal matrix nanocomposite formation, but it does not include the step (a) at least from claim 1.  
US 3,890,690 and 5,228,494 each tech methods of making metal matrix composites with some degree of segregation in the melt.  These are not believed to teach steps (a) and (b) as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734